Citation Nr: 0030979	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-09 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for tinea unguium and tinea 
pedis of the feet (claimed as "jungle rot" of the feet).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from December 1967 to December 
1969.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO).  


FINDINGS OF FACT

1.  The veteran was involved in combat in Vietnam and he 
related the onset of a bilateral foot disability to such 
service.

2.  The record includes medical evidence of a link between 
the veteran's bilateral foot disability, diagnosed as tinea 
unguium and tinea pedis, and his Vitenam service.


CONCLUSION OF LAW

The veteran's tinea unguium and tinea pedis of the feet was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1154 
(West 1991), Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for 
tinea unguium and tinea pedis or "jungle rot" of the feet.  
Specifically, the veteran contends that he developed this 
foot disability during his combat service in Vietnam because 
his feet were often damp and wet, and that he had to wear wet 
socks and boots.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §1110 (West 1991); 38 C.F.R. § 3.303 
(2000). Further, in establishing service connection for 
combat veterans, notwithstanding the absence of any record of 
an in-service injury, lay or other evidence may be acceptable 
as sufficient proof of service connection of a disease or 
injury if such evidence is consistent with the circumstances, 
conditions, or hardships of service.  38 U.S.C.A. § 1154(b) 
(West 1991).

Section 1154(b) of the United States Code extends special 
considerations to cases of combat veterans.  Collette v. 
Brown, 82 F.3d. 389 (Fed. Cir. 1996).  In order to establish 
service connection under Section 1154(b), it must first be 
determined whether the veteran has proffered "satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease."  Satisfactory evidence is evidence 
sufficient enough to produce a belief that a thing is true, 
credible evidence.  Second, it must be determined that the 
proffered evidence is consistent with the circumstances, 
condition, or hardships of such service.  If these two 
criteria are met, a factual presumption arises that the 
alleged injury or disease is service-connected.

In this case, the veteran's DD Form 214 shows that he served 
as a light weapons infantryman.  His awards included the 
Vietnam Service Medal with 2 Bronze Service Stars, the 
Republic of Vietnam Campaign medal, the Combat Infantryman 
Badge and the Army Commendation Medal with 1 Oak Leaf Cluster 
and "V" Device.  The veteran's Combat Infantryman Badge may 
be considered satisfactory evidence of combat exposure and 
the veteran's combat status in this case is accordingly 
recognized.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
(2000).  Section 1154(b), however, does not serve to 
eliminate the veteran's burden of satisfying evidence of 
continuity of symptomatology or medical nexus evidence 
linking a current disability to his period of service.  
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  In other 
words, even in light of the veteran's combat status, the 
veteran must provide satisfactory medical evidence of a 
relationship between his service and his current disability.  

In this case, the veteran's service medical records are 
negative for complaints of or treatment for a foot disorder 
or skin disorder of the feet.  In a June 1998 statement, 
however, Shailesh Desai, M.D., indicated that the veteran 
developed "jungle rot" on his feet during his service in 
Vietnam because his feet were constantly wet.  The veteran 
continued to have problems with breakouts in vesicles and 
redness between his toes and on the top of his feet since his 
discharge from service.  Dr. Desai opined that the veteran's 
foot disability "may likely as not be service connected."  

An October 1998 VA examination report indicates that the 
veteran presented with complaints of "jungle rot."  The 
veteran reported developing jungle rot while in South 
Vietnam, which affected his feet bilaterally, including his 
toenails.  He stated that he was unable to seek treatment for 
this disorder during service, but that since his discharge 
from service he had experienced chronic problems with skin 
peeling off the plantar aspect of each foot, small water-like 
blisters with subsequent desquamation of skin surfaces, 
deformed toenails that were brittle and difficult to trim and 
pruritus with redness.  

The physical examination of the feet revealed moderately 
erythematous skin surfaces with extensive dry desquamation of 
skin surfaces, and plantar surfaces with moist maceration 
between some of the toes.  All toenails were abnormal in that 
they were gray-brown, thickened and deformed with oncolysis 
apparent.  The veteran was diagnosed with tinea unguium and 
tinea pedis, feet, bilateral.  The examiner indicated that 
there was no documentation that the veteran developed this 
disorder while in South Vietnam.  

In February 1999, Dr. Desai reported treating the veteran for 
erythema with vesicular formation on the intradigitus 
surfaces of his toes as well as the plantar surfaces of the 
feet, thickening and fungal changes of the toenails, which 
fluoresced with the woods light (indicative of fungal 
infection).  Dr. Desai opined that because the veteran had 
persistent fungal infection of the feet that it was probably 
related to his service in Vietnam.  

Also, in February 1999, the veteran's wife submitted a 
statement in support of the veteran's claim.  She indicated 
that the veteran had not had problems with his feet prior to 
his entry into service.  She further stated that she was able 
to see her husband in January 1969, after he had served in 
Vietnam for approximately eight months.  At that time, the 
veteran had signs of peeling and cracking skin on both feet 
accompanied by constant discomfort.  She stated that the 
veteran continued to have problems with his feet, including 
dry, peeling, cracking skin, deformed toenails and discomfort 
for the remainder of his service, and until the present time.  

The veteran was afforded a hearing at the RO in June 1999 and 
a Travel Board hearing at the RO before the undersigned in 
November 1999.  During the June 1999 hearing, the veteran 
submitted a "buddy" statement, in which the buddy indicated 
that he served with the veteran in Vietnam.  He related that 
while in service, they were instructed to walk through rice 
patties in order to avoid land mines.  He stated that during 
service he developed "immersion foot" and was treated many 
times for foot problems.  He also indicated that the veteran 
was with him every day during service and was exposed to the 
same conditions. 

During his hearings, the veteran testified that while serving 
in Vietnam he was on patrol approximately 75 percent of the 
time and that he was always walking in fields of water (rice 
paddies).  He stated that he wore the same pair of boots 
until they were worn out and that he was lucky if he was able 
to change his socks once a week.  Further, the veteran 
testified that his boots were perforated to help the feet 
breathe, but that this did not help to keep his feet dry.  
The veteran was also given foot powder during service, which 
did not alleviate his foot symptoms.  The veteran also 
testified that he was a machine gunner during service and 
therefore carried an additional 60 to 70 pounds, which caused 
his feet to sink further into the mud when walking.  

The veteran went on to testify during his hearings that his 
foot disorder was currently aggravated by hot and wet 
weather.  He said that his current symptoms were the same 
type of symptoms that he had during service.  Specifically, 
he described having difficulty with blisters, peeling and 
cracked skin and deformed toenails with little success in 
alleviating his symptoms with foot powders and creams.  He 
explained that he did not seek treatment for this disorder 
during service and indicated that he had not sought treatment 
from a private physician after service because it was too 
expensive.  The veteran testified that his foot disability 
did not interfere with his ability work as a farmer.   

Based on a review of the evidence, the Board concludes that 
the veteran is entitled to service connection for tinea 
unguium and tinea pedis, of the bilateral feet.  Pursuant to 
38 U.S.C.A. § 1154(b), the Board finds the veteran's account 
of his in-service foot disorder to be credible, taking into 
account the circumstance of his service and the statemtn from 
a former service comrade.  The Board has also considered the 
statement from the veteran's wife as to ongoing symtoms which 
are generally capable of lay observation.  

Although the VA doctor who examined the veteran in October 
1998 noted no documentation of the foot infection during 
service, the veteran has explained that he did not seek 
treatment for various reasons.  The Board concludes that the 
lay and medical evidence in this case, in conjunction with 
the veteran's combat status, is sufficient to establish 
service incurrence of tinea unguium and tinea pedis of the 
bilateral feet kland continuity of symptoms after service.  
Further, the medical evidence confirms that the veteran has a 
current foot disability and according to the opinions of Dr. 
Desai, the veteran's persistent fungal infection is likely 
related to his period of service in Vietnam.  As such, the 
veteran's claim of entitlement to service connection for 
tinea unguium and tinea pedis of the bilateral feet is 
granted.  









ORDER

Service connection for tinea unguium and tinea pedis of the 
bilateral feet (claimed as jungle rot of the feet) is 
granted.



		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


